USCA11 Case: 21-12122      Date Filed: 06/13/2022      Page: 1 of 9




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12122
                   Non-Argument Calendar
                  ____________________

JUNJUN XIE,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-268-778
                   ____________________
USCA11 Case: 21-12122             Date Filed: 06/13/2022         Page: 2 of 9




2                          Opinion of the Court                       21-12122


Before JORDAN, NEWSOM, and BLACK, Circuit Judges.
PER CURIAM:
       Junjun Xie, a Chinese national proceeding pro se, seeks re-
view of the Board of Immigration Appeals’ (BIA) final order affirm-
ing the Immigration Judge’s (IJ) denial of his counseled application
for asylum, withholding of removal, and relief under the United
Nations Convention Against Torture and Other Cruel, Inhuman
or Degrading Treatment or Punishment (CAT). He contends sub-
stantial evidence compels a finding he suffered past persecution be-
cause he was detained for fifteen days, regularly beaten, and effec-
tively prohibited from practicing his religion with an underground
Christian house church. 1 He also asserts substantial evidence com-
pels a finding he had a well-founded fear of future persecution,


1Xie also asserts the IJ’s adverse credibility and corroboration determinations
are not supported by substantial evidence. The BIA stated it did not consider
the IJ’s credibility determination and it did not adopt the IJ’s corroboration
determination or discuss corroboration. Thus, this issue is not properly before
us. See Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009) (stating
we exclusively review the final BIA determination unless the BIA expressly
adopts the IJ’s decision or relies upon its reasoning, in which case we review
the adopted or relied-upon portions of the IJ’s opinion and any part of the BIA
determination where the BIA rendered its own opinion and reasoning);
N.L.R.B. v. U.S. Postal Serv., 526 F.3d 729, 732 n.2 (11th Cir. 2008) (explaining
in deciding whether to uphold a BIA determination, we are limited to the
grounds the BIA relied upon).
USCA11 Case: 21-12122            Date Filed: 06/13/2022         Page: 3 of 9




21-12122                  Opinion of the Court                               3

which qualified him for asylum and withholding of removal. Fi-
nally, he contends substantial evidence compels a finding he would
more likely than not be tortured upon return to China. After re-
view, 2 we grant his petition in part and deny it in part.
                             I. DISCUSSION

A. Past Persecution
        The Attorney General may grant asylum to a non-citizen
who meets the Immigration and Nationality Act’s definition of a
refugee. 8 U.S.C. § 1158(b)(1)(A). A refugee includes a person who
is (1) outside the country of his nationality, (2) unwilling to return
to that country, and (3) unable to avail himself of its protection
(4) because of persecution or a well-founded fear of persecution on
account of his religion. 8 U.S.C. § 1101(a)(42)(A).
      “Persecution” is not statutorily defined. De Santamaria v.
U.S. Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008). We have held
persecution is an extreme concept that is evaluated by considering
the cumulative impact of the harms suffered by the petitioner. Id.


2 We review agency factual findings for substantial evidence. Gonzalez v. U.S.
Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Under this deferential standard
of review, we view the evidence in the light most favorable to the agency’s
decision, draw all reasonable inferences in favor of that decision, and must
affirm the decision if it is supported by substantial evidence. Adefemi v. Ash-
croft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We cannot reverse a
decision unless the evidence compels a contrary finding. Kueviakoe v. U.S.
Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009).
USCA11 Case: 21-12122         Date Filed: 06/13/2022    Page: 4 of 9




4                      Opinion of the Court                 21-12122

Economic deprivation that falls short of depriving a person of any
means to earn a living does not constitute persecution. Martinez
v. U.S. Att’y Gen., 992 F.3d 1283, 1292-93 (11th Cir. 2021). While
an injury is not required, minor beatings and brief detentions do
not amount to persecution. De Santamaria, 525 F.3d at 1008. More
substantial beatings and detentions can, however, constitute perse-
cution. See Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1217 (11th
Cir. 2007); Ruiz v. Gonzales, 479 F.3d 762, 764, 766 (11th Cir. 2007).
       In Shi, we held the record compelled a finding that Shi, a
member of a Christian group led by his father, was persecuted in
China. Shi v. U.S. Att’y Gen., 707 F.3d 1231, 1236 (11th Cir. 2013).
Several factors weighed in favor of our holding. Shi’s alleged per-
secution began with police interrupting a church service, which
they called an illegal meeting, and ended with police attempting to
coerce Shi to never attend church again. Id. The police confiscated
the group’s bibles. Id. at 1237. They detained Shi for seven days,
during which they interrogated him twice, slapped his face, kicked
his chair out from underneath him, and threatened to beat him
with a baton. Id. The authorities applied pressure to suppress Shi’s
religious practice: they became angry when he did not answer
questions, called him brainwashed, and handcuffed him to an iron
bar outside overnight in the rain. Id. He developed a high fever
and did not recover for two days. Id. Shi was interrogated about
the membership and leadership of his church. Id. at 1238. We have
also held authorities effectively forcing people to practice religion
USCA11 Case: 21-12122        Date Filed: 06/13/2022     Page: 5 of 9




21-12122               Opinion of the Court                        5

underground to avoid punishment is persecution. Kazemzadeh v.
U.S. Att’y Gen., 577 F.3d 1341, 1354 (11th Cir. 2009).
        Taking Xie’s testimony as credible, as the BIA did, substan-
tial evidence compels a finding that Chinese authorities persecuted
him in the past. This case is analogous to Shi, where the record
compelled a similar finding, although Xie’s persecution was more
severe in some ways and less severe in others. See Shi, 707 F.3d at
1236-38. Like in Shi, Xie was attending a gathering of a Christian
house church in Fujian province, China, when police interrupted,
called the meeting an illegal gathering, arrested the participants,
and interrogated Xie about other members. Xie was detained for
15 days, more than a week longer than Shi. Xie was beaten more
often and more severely in prison than Shi. Xie testified other pris-
oners assaulted him about daily or twice a day—although they did
not apply much force when beating him and sometimes attacked
him for his food, which was scarce, rather than at the signal of the
guards—while police slapped Shi, kicked his chair out from under-
neath him, and threatened to beat him. Like in Shi, Xie’s refusal to
answer questions and repent angered the authorities.
       Unlike in Shi, Xie was never handcuffed to an iron bar out-
side overnight, and he did not develop a fever. Xie did, however,
suffer superficial wounds, which his father described as covering
his body, requiring a few days of rest and home treatment with a
cream. Like in Shi, authorities tried to stop Xie from practicing
Christianity, at least with his specific group, and the village com-
mittee required him to report to them on weekends, when the
USCA11 Case: 21-12122        Date Filed: 06/13/2022    Page: 6 of 9




6                      Opinion of the Court               21-12122

church gatherings were held. Unlike in Shi, this reporting require-
ment was indefinite, and the committee beat him, asked him to
confess, and made him clean. Furthermore, although Xie did not
testify he had to practice underground to avoid punishment and
apparently joined an underground house church solely because his
friend introduced him to that church, the record shows he stopped
attending the underground house church gatherings in response to
the government’s actions. He had to indefinitely report to the vil-
lage committee at the time when the gatherings occurred, he was
scared to continue attending the gatherings after his detention, and
he feared he would not be able to practice Christianity upon return
to China. He could have attended a government-sponsored
church, although the country reports stated China detained and
abused even members of those churches, but he testified he did not
want to attend a government church because they were under
Communist Party control. The evidence authorities detained Xie,
caused prisoners to beat him, and suppressed his religious activity
compels a finding he suffered past persecution.
       Furthermore, Xie was fired after the public security agency
told his manager he was in an evil cult. He did not apply for other
jobs, but he asked his family and friends to refer him to employers,
and they reported that employers would not hire him because the
police told everyone he was in an evil cult. While the evidence
concerning his employment would not compel a finding of perse-
cution on its own, it does provide additional support for the con-
clusion the authorities’ other actions toward Xie compelled a
USCA11 Case: 21-12122         Date Filed: 06/13/2022     Page: 7 of 9




21-12122                Opinion of the Court                         7

finding he was persecuted. Thus, taking Xie’s testimony as credi-
ble, the record compels a finding Xie was persecuted, and we grant
the petition on this issue.
B. Well-Founded Fear of Future Persecution

        When the BIA has not addressed an issue, we remand the
issue to the BIA unless it is a purely legal one that would not benefit
from the BIA’s expertise. Talamantes-Enriquez v. U.S. Att’y Gen.,
12 F.4th 1340, 1348-49 (11th Cir. 2021), cert. denied, 142 S. Ct. 1119
(2022). If we hold a petitioner showed past persecution, we do not
address the petitioner’s argument he also showed a well-founded
fear of future persecution, but instead remand the case to the BIA
to consider the issue in light of the presumption created by the past
persecution. Shi, 707 F.3d at 1239. Because we hold that substan-
tial evidence compels a finding of past persecution, we remand the
issue of whether Xie established a well-founded fear of persecution
to the BIA to consider in the first instance.
C. CAT Relief

       To establish eligibility for CAT relief, the applicant must
show that he more likely than not would be tortured upon return
to his country. 8 C.F.R. § 208.16(c)(2). Considerations include
(1) evidence of past torture, (2) evidence the applicant could relo-
cate to a different part of his country where he is unlikely to be
tortured, (3) evidence of flagrant human rights abuses within his
country, and (4) other evidence of country conditions. Id. (c)(3).
Where the government is the persecutor, it is presumed that
USCA11 Case: 21-12122         Date Filed: 06/13/2022    Page: 8 of 9




8                      Opinion of the Court                 21-12122

internal relocation would not be reasonable. Id. (b)(3)(ii). Torture
is any act that intentionally causes severe physical or mental suffer-
ing to obtain a confession, inflict punishment, intimidate, or for any
discriminatory reason. 8 C.F.R. § 208.18(a)(1). Torture is an ex-
treme form of cruel and inhuman treatment and does not include
lesser forms of cruel punishment or suffering arising from lawful
sanctions. Id. (a)(2)-(3).
        Substantial evidence supports the determination that Xie
failed to show he would more likely than not be tortured upon re-
turn to China. While the country condition evidence showed that
China tortured people, including members of house churches, it
also stated unregistered churches had more freedom than in the
past in some places and some religious activity was at least nomi-
nally protected. Xie’s past suffering does not rise to the level of
torture. He testified that, while he was beaten daily or twice per
day for half of month, the other prisoners did not apply much force
and his resulting injuries were superficial. Regarding his possible
return to China, Xie introduced evidence the village committee
threatened him with severe punishment, that authorities would ar-
rest him, that he feared he would be tortured, and he was not al-
lowed or able to go to a different part of China. Xie’s alleged past
mistreatment does not rise to the level of torture, and the evidence
does not compel a finding that China would impose substantially
harsher sanctions on Xie upon return to China. See § 208.18(a).
USCA11 Case: 21-12122            Date Filed: 06/13/2022         Page: 9 of 9




21-12122                  Opinion of the Court                               9

                            II. CONCLUSION
        We deny Xie’s petition for review in part because substan-
tial evidence does not compel a finding Xie more likely than not
would be tortured in China. We grant Xie’s petition for review in
part because Xie’s testimony and evidence, if credible and corrob-
orated, compels a finding that Xie suffered past persecution. On
remand, the BIA should consider whether Xie has shown past per-
secution or a well-founded fear of future persecution after an anal-
ysis of the IJ’s credibility and corroboration findings.3
       PETITION DENIED IN PART, GRANTED IN PART.




3 The BIA based its withholding of removal denial solely on Xie’s inability to
meet his burden of proof for asylum. Thus, we also remand to the BIA to
consider, in the first instance, whether Xie was entitled to withholding of re-
moval in light of our conclusion that the evidence, if deemed credible, compels
a finding of past persecution.